EXHIBIT 10.1

PETROCORP INC.

REGULATION S SUBSCRIPTION AGREEMENT

AND INVESTMENT REPRESENTATION

 

SECTION 1

 

 

1.1

Subscription.

 

(a)         The undersigned, intending to be legally bound, hereby irrevocably
subscribes for and agrees to purchase two hundred thousand (200,000) shares (the
“Shares”) of the common stock, par value $.0001 per share (the “Common Stock”),
of Petrocorp Inc., a Delaware corporation (the "Company") in a transaction
exempt from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”). The Company is offering the 200,000 shares to
investors for gross proceeds of up to One Million Dollars ($1,000,000) in a
private placement exempt from U.S. registration pursuant to Regulation S
promulgated by the Securities and Exchange Commission.

 

 

1.2

Purchase of Shares.

 

The undersigned understands and acknowledges that the purchase price to be
remitted to the Company in exchange for the Shares shall be One Million Dollars
($1,000,000) or $5.00 per share of Common Stock. Simultaneous with the execution
and delivery of this Agreement, the undersigned shall deliver to the Company the
aforementioned purchase price by wire transfer of immediately available funds to
the following account: Frank J. Hariton, Attorney Trust Account, Account Number
291500155865; JP Morgan Chase Bank Routing Number 021000021, Swift Number
CHASUS33.

 

 

1.3

Acceptance or Rejection.

 

(a)           The undersigned understands and agrees that its subscription for
the Shares is irrevocable.

 

(b)           In the event the sale of the Shares subscribed for by the
undersigned is not consummated by the Company for any reason (in which event
this Subscription Agreement shall be deemed to be rejected), this Subscription
Agreement and any other agreement entered into between the undersigned and the
Company relating to this subscription shall thereafter have no force or effect
and the Company shall promptly return or cause to be returned to the undersigned
the purchase price remitted to the Company by the undersigned, without interest
thereon or deduction therefrom, in exchange for the Shares.

 

SECTION 2

 

 

2.1

Closing

 

The closing (the "Closing") of the purchase and sale of the Shares, shall occur
simultaneously with the acceptance by the Company of the undersigned's
subscription, as evidenced by the Company's execution of this Subscription
Agreement.

 

--------------------------------------------------------------------------------

 

SECTION 3

 

 

3.1

Investor Representations and Warranties.

 

The undersigned hereby acknowledges, represents and warrants to, and agrees
with, the Company and its affiliates as follows:

 

(a)           The undersigned has full power and authority to enter into this
Agreement, the execution and delivery of this Agreement has been duly
authorized, if applicable, and this Agreement constitutes a valid and legally
binding obligation of the undersigned.

(b)           The undersigned understands that the Company is under no
obligation to register the Shares under the Securities Act, or to assist the
undersigned in complying with the Securities Act or the securities laws of any
state of the United States or of any foreign jurisdiction.

 

(c)           The undersigned understands that an investment in the Shares is a
speculative investment that involves a high degree of risk and the potential
loss of his entire investment.

 

(d)           The undersigned's overall commitment to investments that are not
readily marketable is not disproportionate to the undersigned's net worth, and
an investment in the Shares will not cause such overall commitment to become
excessive.

 

(e)          The undersigned has received all documents, records, books and
other information pertaining to the undersigned’s investment in the Company that
has been requested by the undersigned.

 

(f)          The undersigned understands that the price of the Shares offered
hereby bear no relation to the assets, book value or net worth of the Company
and were determined arbitrarily by the Company. The undersigned further
understands that there is a substantial risk of further dilution on his or its
investment in the Company.

 

(g)                                       Other than as set forth herein, the
undersigned is not relying upon any other information, representation or
warranty by the Company or any officer, director, stockholder, agent or
representative of the Company in determining to invest in the Shares. The
undersigned has consulted, to the extent deemed appropriate by the undersigned,
with the undersigned’s own advisers as to the financial, tax, legal and related
matters concerning an investment in the Shares and on that basis believes that
his or its investment in the Shares is suitable and appropriate for the
undersigned.

 

(h)                                       Compliance with Local Laws. Any resale
of the Securities during the ‘distribution compliance period’ as defined in Rule
902(f) to Regulation S shall only be made in compliance with exemptions from
registration afforded by Regulation S. Further, any such sale of the Securities
in any jurisdiction outside of the United States will be made in compliance with
the securities laws of such jurisdiction. The Investor will not offer to sell or
sell the Securities in any jurisdiction unless the Investor obtains all required
consents, if any.

 

--------------------------------------------------------------------------------

(j)            Regulation S Exemption. The undersigned understands that the
Securities are being offered and sold in reliance on an exemption from the
registration requirements of United States federal and state securities laws
under Regulation S promulgated under the Securities Act and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Investor set forth herein
in order to determine the applicability of such exemptions and the suitability
of the undersigned to acquire the Shares. In this regard, the undersigned
represents, warrants and agrees that:

 

(i) The undersigned is not a U.S. Person (as defined below) and is an affiliate
(as defined in Rule 501(b) under the Securities Act) of the Company and is not
acquiring the Securities for the account or benefit of a U.S. Person. A U.S.
Person means any one of the following:

 

•

any natural person resident in the United States of America;

 

•

any partnership or corporation organized or incorporated under the laws of the
United States of America;

 

•

any estate of which any executor or administrator is a U.S. person;

 

•

any trust of which any trustee is a U.S. person;

 

•

any agency or branch of a foreign entity located in the United States of
America;

 

•

any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

 

•

any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and

 

•

any partnership or corporation if:

(A) organized or incorporated under the laws of any foreign jurisdiction; and

(B) formed by a U.S. person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.

From the time of the origination of contact concerning this Agreement and the
date of the execution and delivery of this Agreement, the undersigned was
outside of the United States.

 

--------------------------------------------------------------------------------

 

(k)           The undersigned will not, during the period commencing on the date
of issuance of the Shares and ending six months after such date, or such shorter
period as may be permitted by Regulation S or other applicable securities law
(the “Restricted Period”), offer, sell, pledge or otherwise transfer the
Purchased Shares or the Warrants in the United States, or to a U.S. Person for
the account or for the benefit of a U.S. Person, or otherwise in a manner that
is not in compliance with Regulation S.

(l)   The undersigned will, after expiration of the Restricted Period, offer,
sell, pledge or otherwise transfer the Shares only pursuant to registration
under the Securities Act or an available exemption therefrom and, in accordance
with all applicable state and foreign securities laws.

 

(m)          The undersigned was not in the United States, engaged in, and prior
to the expiration of the Restricted Period will not engage in, any short selling
of or any hedging transaction with respect to the Shares, including without
limitation, any put, call or other option transaction, option writing or equity
swap.

 

(n)        Neither the undersigned nor or any person acting on his behalf has
engaged, nor will engage, in any directed selling efforts to a U.S. Person with
respect to the Shares and the undersigned and any person acting on his behalf
have complied and will comply with the “offering restrictions” requirements of
Regulation S under the Securities Act.

 

(o)    The transactions contemplated by this Agreement have not been
pre-arranged with a buyer located in the United States or with a U.S. Person,
and are not part of a plan or scheme to evade the registration requirements of
the Securities Act.

 

(p) Neither the undersigned nor any person acting on his behalf has undertaken
or carried out any activity for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States,
its territories or possessions, for any of the Shares. The undersigned agrees
not to cause any advertisement of the Shares to be published in any newspaper or
periodical or posted in any public place and not to issue any circular relating
to the Shares, except such advertisements that include the statements required
by Regulation S under the Securities Act, and only offshore and not in the U.S.
or its territories, and only in compliance with any local applicable securities
laws.

 

(q) Each certificate representing the Shares shall be endorsed with the
following legends, in addition to any other legend required to be placed thereon
by applicable federal or state securities laws:

“THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”

 

“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

The undersigned consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Company in order to implement
the restrictions on transfer of the Securities set forth in this Section 2.

 

(r)           The undersigned is an “accredited investor” as that term is
defined in Rule 501 of the General Rules and Regulations under the Securities
Act by reason of Rule 501(a)(3).

 

(s)          The undersigned has reviewed each of the reports filed by the
Company pursuant to the Securities and Exchange Act or 1934, as amended and has
become familiar with the Company’s affairs through such review and through an
opportunity to discuss the Company’s affairs with management. The undersigned is
aware that the Company has recently sold shares of its common stock at a lower
price per share pursuant to Regulation S under the Securities Act.

 

SECTION 4

 

 

The Company represents and warrants to the undersigned as follows:

 

4.1          Organization of the Company. The Company is a corporation duly
organized and validly existing and in good standing under the laws of the State
of Delaware, and has all requisite power and authority to own, lease and operate
its properties and to carry on its business as now being conducted.

 

4.2         Authority. (a) The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement and to
issue the Shares; (b) the execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action and no
further consent or authorization of the Company or its Board of Directors is
required; and (c) this Agreement has been duly executed and delivered by the
Company and constitutes a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws relating to, or affecting generally the enforcement of, creditors' rights
and remedies or by other equitable principles of general application.

 

--------------------------------------------------------------------------------

SECTION 5

 

5.1       Indemnity. The undersigned agrees to indemnify and hold harmless the
Company, its officers and directors, employees and its affiliates and their
respective successors and assigns and each other person, if any, who controls
any thereof, against any loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all expenses whatsoever reasonably
incurred in investigating, preparing or defending against any litigation

 

commenced or threatened or any claim whatsoever) arising out of or based upon
any false representation or warranty or breach or failure by the undersigned to
comply with any covenant or agreement made by the undersigned herein or in any
other document furnished by the undersigned to any of the foregoing in
connection with this transaction.

 

5.2         Modification. Neither this Agreement nor any provisions hereof shall
be modified, discharged or terminated except by an instrument in writing signed
by the party against whom any waiver, change, discharge or termination is
sought.

 

5.3         Notices. Any notice, demand or other communication which any party
hereto may be required, or may elect, to give to anyone interested hereunder
shall be sufficiently given if (a) deposited, postage prepaid, registered or
certified mail, return receipt requested, addressed to such address as may be
given herein, or (b) delivered personally at such address.

5.4         Counterparts. This Agreement may be executed through the use of
separate signature pages or in any number of counterparts and by facsimile, and
each of such counterparts shall, for all purposes, constitute one agreement
binding on all parties, notwithstanding that all parties are not signatories to
the same counterpart. Signatures may be facsimiles.

 

5.5         Binding Effect. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties and their heirs,
executors, administrators, successors, legal representatives and assigns. If the
undersigned is more than one person, the obligation of the undersigned shall be
joint and several and the agreements, representations, warranties and
acknowledgments herein contained shall be deemed to be made by and be binding
upon each such person and his heirs, executors, administrators and successors.

 

5.6         Entire Agreement. This Agreement and the documents referenced herein
contain the entire agreement of the parties and there are no representations,
covenants or other agreements except as stated or referred to herein and
therein.

 

5.7         Assignability. This Agreement is not transferable or assignable by
the undersigned.

 

5.8         Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
conflicts of law principles.

 

5.9         Pronouns. The use herein of the masculine pronouns "him" or "his" or
similar terms shall be deemed to include the feminine and neuter genders as well
and the use herein of the singular pronoun shall be deemed to include the plural
as well.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the 17th
day of March 2008.

 

Amount of Investment:

$ 1,000,000

By: _________________________

 

PRINT NAME AND TITLE: _________________________

 

--------------------------------------------------------------------------------

ACCEPTANCE OF SUBSCRIPTION

 

(to be filed out only by the Company)

 

The Company hereby accepts the above application for subscription for Shares on
behalf of the Company.

 

 

PETROCORP INC.

Dated: March 18, 2008

 

 

By:

 

/s/James Fitzsimmons

James Fitzsimons, President

 

 

 